590 A.2d 105 (1991)
HILLSIDE ASSOCIATES
v.
Louis R. STRAVATO.
No. 90-438-Appeal.
Supreme Court of Rhode Island.
May 23, 1991.
Mark E. Liberati (Leroy, Liberati & Peretti), Providence, for plaintiff.
Ira L. Schreiber, Cranston, for defendant.

OPINION
PER CURIAM.
This case came before the court for oral argument May 6, 1991, pursuant to an order which had directed both parties to appear and show cause why the issues raised by this appeal should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda filed by the parties, the court is of the opinion that in light of the history of this case, see Mesolella v. City of Providence, 439 A.2d 1370 (R.I. 1982), it cannot be said as a matter of law that an issue of fact could not be presented concerning whether or not defendant's appeal from the awarding of a building permit could have constituted an abuse of the administrative appellate process and may have been taken for purposes which might be found to be malicious. See DeLeo v. Nunes, 546 A.2d 1344 (R.I. 1988).
Consequently, the judgment dismissing the complaint and the summary judgment entered in favor of the defendant are hereby vacated and the case is remanded to the Superior Court for trial on the merits.